Citation Nr: 1606275	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  09-30 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from December 1985 to August 1991. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from January 2008 and May 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2012.  A transcript of the hearing is associated with the claims file.

In February 2012 and in September 2013, the Board remanded these matters for additional development.  

In correspondence to the RO dated in July 2014, the Veteran's prior attorney requested an additional hearing be scheduled, but no reason for the request was provided.  As the Veteran has provided testimony on these issues before the Board in an October 2012 hearing and in the absence of a motion properly filed with adequate rationale for the request, no further action as to this matter is warranted and any request for additional hearing is denied.  38 C.F.R. § 20.700(a) (2015).

The appellant was previously represented by a private attorney.  In August 2015, the attorney withdrew as the appellant's representative.  A copy of the withdrawal letter was provided to the appellant.  Since the private attorney withdrew, the appellant has not appointed a new representative, and he is thus unrepresented.


FINDINGS OF FACT

1.  The Veteran failed to report for a VA knee examination in February 2014 and a VA audiology examination in June 2014.  

2.  A chronic right knee disability was not shown in active service or for many years thereafter, and there is no competent evidence relating any diagnosed right knee disability to service.  Arthritis was not manifest to a compensable degree within one year of separation from service. 

3.  There is no competent and credible evidence showing that the Veteran's tinnitus had its onset in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met, and arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 3.655 (2015).

2.  The criteria for service connection for tinnitus are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in October 2007 and March 2009. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent March 2014 supplemental statement of the case pertaining to the claim for service connection for a right knee disability and an August 2014 statement of the case pertaining to the claim for service connection for tinnitus.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  

VA examinations were scheduled in March 2014 to address the claim for service connection for a right knee disability and in June 2014 to address the claim for service connection for tinnitus, but the Veteran failed to report to both examinations, and has not shown good cause for not attending the schedule examinations.  38 C.F.R. § 3.159(c)(4) (2015).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2015). 

Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection may be presumed for certain chronic diseases, to include arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2015).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2015).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  Hayes v. Brown, 5 Vet. App. 60 (1993); Wood v. Derwinski, 1 Vet. App. 190 (1992).  With any piece of evidence, the credibility and weight to be assigned to the opinions are within the province of the Board as the adjudicator. Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Factual Background

The service medical records are negative for complaints, findings, or diagnosis of tinnitus.  A May 1989 service treatment record notes that the Veteran complained of right knee pain after being struck there during a basketball game three days prior.  He reported a gradual onset of pain and edema.  The assessment was traumatic bursitis.  

A February 2007 Lakeland Regional Medical Center record notes that the Veteran did not complain of tinnitus.  

A September 2007 x-ray of the right knee revealed mild degenerative changes.  No acute fracture, dislocation, or discrete bony lesion was identified.  

A January 2008 VA joints examination report shows that the examiner reviewed the claims file.  The Veteran reported he hurt his knee playing basketball at Fort Hood in 1989 when another player struck his right knee from the lateral side causing a valgus thrust to the knee.  His old medical records reported "an infrapatellar bursitis."  X-rays were taken.  The diagnosis was minor arthritis of the right knee, with an otherwise normal knee.  When asked to provide an etiological opinion, the examiner stated that the Veteran's right knee was essentially normal.

An April 2008 VA medical record notes that the Veteran reported right knee pain that started during physical training at Fort Hood.  He reported being hit from the outside of the knee forcing the patella medially.  A May 2008 MRI of the right knee notes that the Veteran gave a history of an injury displacing patella medially while playing basketball in service.  He continued to have weakness with the knee, feeling like it was giving out.  The impression was no lytic or ligament tear identified.  Mild degenerative changes patellofemoral joint with small joint effusion and tiny Baker's cyst were identified.  

In a July 2008 VA examination addendum report, the VA examiner noted that the Veteran had an MRI of the right knee on May 2009 which showed normal cartilages, normal ligaments, and was essentially all normal except for some very minor patellofemoral joint changes.  The tiny baker's cyst on the report was of no clinical significance.

An October 2008 VA medical record notes that the Veteran gave a history of chronic right knee pain that started while doing physical training and was hit playing basketball.  The Veteran stated that he had an MRI in the spring and it showed mild degenerative joint disease and small effusion.  He also stated that he has constant ringing in his ears that started when he was in service.  The Veteran reported that he was on the M-60 shooting team at Fort Hood.  The impression was knee pain.  

An October 2008 VA audiology consultation report notes that the Veteran complained of longstanding, constant, unilateral tinnitus in the right ear.  The Veteran reported that he was exposed to loud noise from weapons and tanks while in the Army for six years.  No etiological opinion was provided.  

A June 2009 VA orthopedic surgery record notes that the Veteran had chondromalacia of the patellofemoral joint for years.  X-rays showed a normal knee examination.  

An April 2013 residual functional capacity questionnaire completed by a physician notes that the Veteran was diagnosed with chondromalacia patella and tinnitus, and that they were chronic conditions.  

In September 2013, the Board remanded the matter of entitlement to service connection for a right knee disability to provide the Veteran an additional VA examination and opinion.

The RO scheduled the Veteran for a knee examination in February 2014 and audiology examination in June 2014.  The Veteran failed to report to both examinations. 

In August 2014, a statement of the case was issued to the Veteran and he perfected his appeal of the claim for service connection for tinnitus later than same month.  

Analysis

The Veteran failed to report for VA examinations in conjunction with claims for service connection for a right knee disability and for tinnitus.   Although his prior attorney in November 2013 written correspondence indicated that the Veteran was willing to attend a VA examination for his right knee disability, the Veteran has offered no explanation as to why he failed to appear for either of the scheduled examinations.  The Board finds that the Veteran failed to report to the scheduled February 2014 and June 2014 VA examinations without good cause.  38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, such things as the illness or hospitalization of the claimant, or death of an immediate family member.  38 C.F.R. § 3.655(a) (2015).  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (2015). 

There is no medical opinion of record to support either of the Veteran's service connection claims.  His failure to cooperate in attending the examinations has left the record devoid of any competent opinion whether he has a right knee disability or tinnitus that was incurred in or related to active service.  38 C.F.R. § 3.655(b) (2015).  While VA has a duty to assist the Veteran in the development of a claim, that duty is not limitless.  In the normal course of events, it is the burden of the Veteran to appear for VA examinations.  If he does not do so, there is no burden on the VA to "turn up heaven and earth" to find him.  Hyson v. Brown, 5 Vet. App. 262 (1993).

In this case, the service medical records are negative for findings, complaints or diagnosis of tinnitus and he was seen on one occasion with complaints pertaining to his right knee in May 1989 and was assessed with traumatic bursitis.  There is only one notation of right knee complaints in service and the Board finds that there is no evidence of a chronic right knee disability in service.  Complaints related to the Veteran's right knee and a finding of arthritis was first noted in September 2007, more than 15 years after service.  Further, while post-service medical evidence records indicate evidence of arthritis and right knee chondromalacia, there is no medical opinion evidence relating any right knee disability to service.  Thus, as there is no evidence of a chronic right knee disability in service, or continuity of symptomatology or medical opinion evidence relating any current right knee disability to service, the claim for service connection for a right knee disability is denied.

The Board further finds that the evidence of record does not support a finding in favor of service connection for tinnitus.  The Veteran failed to report for a scheduled June 2014 VA audiological examination and no other private or VA medical opinion evidence has been submitted in support of the claim that shows that there is a current diagnosis of tinnitus which is shown to be at least as likely as not related to service.  

The Veteran asserts that he has experienced both tinnitus and a right knee disability since service.  However, the more probative contemporaneous evidence of record conflicts with that argument made decades later in conjunction with a claim for VA benefits.  In fact, the Veteran's first complaints related to his right knee are noted in September 2007.  A February 2007 Lakeland Regional Medical Center record notes that when asked, the Veteran did not complain of tinnitus.  Had the Veteran experienced a right knee disability and tinnitus since service as he claims, it seems reasonable that he would have reported it prior to 2007.  Moreover, it would appear reasonable that he would have reported tinnitus in February 2007 when prompted at that time.  To the contrary, the first documentation of any right knee disability or tinnitus is dated in 2007 and in 2008, respectively, over 15 years after separation from active duty.  Maxson v. West, 12 Vet. App. 453 (1999) (evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the Veteran's health and medical treatment during and after service); cf. Kahana v. Shinseki, 24 Vet. App. 428 (2011) (Board may consider the absence of symptom so long as it does not improperly infer the absence of symptoms from the absence of treatment or other corroboration).

Accordingly, the Board finds the Veteran's assertions of continuous symptoms of both a right knee disability and tinnitus since service to be not credible and to be outweighed by post-service evidence showing that he denied tinnitus and complained of knee problems without reference to service.  Further, the diagnosis and determination of etiology of a right knee disability is complex in nature and requires specialized medical experience, and as the Veteran is not shown to have that specialized medical experience, his opinion as to etiology of any currently diagnosed right knee disability is of no probative value.  Therefore, the Veteran's assertions as to onset and etiology are of no probative value and do not provide a basis upon which service connection can be granted for either disability on appeal.   

As the Veteran failed to report for a VA examination, the Board must rely on the evidence of record.  38 C.F.R. § 3.655 (2015).  There is no medical evidence of record, VA or private, showing that the Veteran's current right knee disability or tinnitus is related to his military service.  Additionally, neither the Veteran nor his prior attorney has alluded to the existence of any such evidence.  Also, the record fails to demonstrate credible evidence of a continuity of symptomatology.  Thus, the Board finds that the preponderance of the evidence is against the claims and the claims for service connection for a right knee disability and for tinnitus are denied.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) .


ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for tinnitus is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


